EXHIBIT 23.1 MICHAEL STUDERCPA P.C. 18 East Surnrise Highway Freeport, NY11520 Phone: (516)378-1000 Fax: 546-6220 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders of Smartmetric, Inc. I consent to the incorporation by reference in this Registration Statement on Form S-8 of my report dated October 12, 2007 related to the consolidated financial statements of Smartmetric, Inc. and subsidiary for the years ended June 30, 2007 and 2006, included in its annual report on Form 10-KSB filed with the Securities and Exchange Commission on October 16, 2007. My report included an emphasis paragraphy relating to an uncertainty as to the Company's ability to continue as a going concern. /s/Michael T. Studer, CPA PC Michael T. Studer CPA P.C. Freeport, New York January 8, 2008
